Citation Nr: 0836019	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that although additional medical records were 
received after the case was sent to the Board, these records 
do not pertain to the issues on appeal.  

The issues of service connection for a low back disability 
and for a right shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have a mid-back disability.  


CONCLUSION OF LAW

A mid-back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent to the veteran in October 2004.  
Thereafter another VCAA letter was sent in June 2006.  
Cumulatively, the VAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  

The VCAA letters told the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  
In particular, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran contends that he has a mid-back disability which 
is related to service.  With regard to lay evidence, the 
Board must initially evaluate if the evidence is competent.  
If so, credibility must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The claimant is competent to report back 
pain, but he is not competent to provide more than simple 
medical observations.  He is not competent to make a current 
diagnosis.  See Barr.  Thus, the veteran's lay assertions are 
not competent or sufficient.  



Service Connection for a Mid-Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that on the separation 
examination, the veteran complained of having mid-back pain.  
However, the objective examination was normal.  

On the veteran's application for VA compensation benefits , 
completed before the veteran left service, he reported that 
he had a mid-back disability.  However, none of the veteran's 
post-service medical records, including his VA examinations 
in December 2004 and March 2006, reflect any complaints, 
findings, treatment, or diagnosis of a mid-back disability, 
even though the veteran's spine was evaluated on multiple 
occasions.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Since there is no inservice evidence of a 
objective findings regarding a mid-back injury, disease, or 
disability or of a diagnosed mid-back disability and since 
the post-service medical evidence fails to establish the 
presence of any mid-back disability, the claim of service 
connection is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a mid-back disability is denied.  



REMAND

On his separation examination, the veteran complained of low 
back pain and of an abnormal shoulder.  The veteran was 
diagnosed as having a possible inferior labral tear and 
mechanical low back pain.  In December 2004, the veteran was 
afforded a VA examination.  Physical examination showed 
limitation of motion of the right shoulder which rotated out 
of the socket at 170 degrees of flexion.  In addition, the 
veteran exhibited limited range of motion of the low back.  
The diagnosis was mechanical low back pain.  No diagnosis was 
provided regarding the right shoulder.  X-rays of the low 
back revealed a focal bone lesion involving the S2 vertebra 
consistent with a benign osteoma.  X-rays of the right 
shoulder were normal.  A May 2005 VA clinical record revealed 
that the veteran complained of back pain and was noted to 
have chronic low back pain.  A December 2005 computerized 
tomography (CT) of the low back revealed a mild central disc 
herniation at L5-S1 with mild impression on the thecal sac, 
centrally.  

In March 2006, the veteran was afforded another VA 
examination.  Limitation of motion of the low back was again 
demonstrated.  The examiner referred to the CT scan.  He 
noted that the veteran had low back pain which was as likely 
as not related to inservice back pain, although he had 
unusual symptoms, such as numbness in his fingers.  

The veteran underwent a magnetic resonance imaging (MRI) 
which indicated that the veteran did not have a disc 
herniation or disc bulge.  He did not have canal stenosis or 
foramen narrowing.  The vertebral body signal was 
unremarkable at all levels.  The study was negative.  
Thereafter, the VA examiner who conducted the prior 
examination opined that since the MRI was negative and MRI 
testing is the most sensitive test for disc and soft tissue 
abnormalities, the veteran's mechanical low back pain was 
less likely as not related to the benign sacral osteoma or to 
the disc herniation.  

The veteran's representative requested that the veteran be 
afforded a new VA examination based on the conflicts between 
the medical examinations and testings of record.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

With regard to the right shoulder, the veteran's separation 
examination indicated a possible labral tear.  On examination 
after service, there was limitation of motion and the 
shoulder rotated out of the socket.  Although the record 
suggests inservice and current disability, no diagnosis was 
made and the veteran's claim was denied by the RO on that 
basis.  Thus, the veteran should be examined and a VA 
examiner should provide an opinion on that matter.  With 
regard to the low back, there is an inservice and post-
service diagnosis of mechanical low back pain, however, the 
VA examiner ultimately did not believe that there is an 
etiological relationship due to the negative MRI report.  The 
Board agrees that the post-service medical records and 
testing contains inconsistencies.  As such, the Board finds 
that the veteran should be examined by another examiner.  The 
examiner should indicate if there is a clinical basis for the 
objective findings of limitation of motion and neurological 
complaints, and, if so, if they are service-related.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current right shoulder 
and low back disabilities.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should review the claims folder prior to 
examination.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current right 
shoulder disability is related to 
service.  The examiner should comment on 
the inservice right shoulder findings as 
well the limitation of motion and 
apparent dislocation of the right 
shoulder shown on the December 2004 
examination report.  

The examiner should also opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current low back disability 
is related to service.  The examiner 
should indicate if there is a clinical 
basis for the objective findings of 
limitation of motion and neurological 
complaints, and, if so, whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current low back disability is 
related to service., to include the 
inservice diagnosis of mechanical low 
back pain  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


